Citation Nr: 1815497	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-25 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.D., Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to August 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In a June 2014 rating decision, the RO increased the Veteran's evaluation of PTSD to 50 percent.

The Board has jurisdiction over a TDIU claim as part and parcel of the Veteran's increased rating claim. Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation). This issue has been separately characterized above in accordance with that decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Increased Rating for PTSD 

The Veteran's most recent VA psychiatric examination was in January 2012, six years ago. The Veteran has specifically asserted that the symptoms associated with his PTSD have worsened. See October 2015 Statement in Support of Claim.

The Veteran expressed that he can no longer keep a job due to his social aloofness and irritability with co-workers and the public at large. See VA Form 9. The Veteran stated that he cannot deal with the smallest of stressful situations and lashes out against authority figures. Id. In addition, the Veteran expressed that his symptoms have destroyed his relationships with family and friends. Id. 

In light of these assertions of worsening symptoms, a remand for a contemporaneous examination is necessary. See Olsen v. Principi, 3 Vet. App. 480, 482 (1992).

TDIU

The claim for a TDIU is inextricably intertwined with the increased rating claim for PTSD and must therefore be remanded as well. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA and private treatment records.

2. Schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his PTSD.

3. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal, including the claim of entitlement to a TDIU. If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


